Citation Nr: 1541994	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-21 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a disability of the fingers of the left hand, claimed as due to or part of service-connected left wrist disability, postoperative tendon repair.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel



INTRODUCTION

The Veteran had active service from December 1979 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Seattle, Washington, Regional Office (RO).

The Veteran testified at a hearing before the Board in September 2013.  A transcript of the hearing is in the clam file.  At the hearing, the Veteran clarified that he is claiming service connection for a disability of the fingers of the left hand, which he claims is due to or part of his service-connected left wrist disability, postoperative tendon repair.  To reflect this the Board has recharacterized the issue as listed on the title page.

In a June 2015 letter, the Veteran was informed that the Veterans Law Judge who conducted the Board hearing was no longer employed by the Board and he was advised that he had 30 days to request a new hearing or the Board would assume that he did not want one and would proceed accordingly.  To date, the Veteran has not responded.

In December 2014 the Board remanded the case for further development.  Unfortunately, the requested development has not yet been completed.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2014 remand, the Board noted that a February 2012 report of medical imaging of the left hand showed early scattered degenerative joint changes present and asked the examiner to opine as to whether any current left hand or finger disability is either directly related to service or proximately related to the service-connected left wrist disability (rated as radial nerve paralysis).  

In providing a negative opinion, the examiner stated that a 2007 X-rays were normal and therefore no arthritis condition was identified.  The examiner did not discuss the 2012 X-ray showing degenerative changes in the hand, did not perform new X-rays, and did not address whether such findings are directly related to service or proximately related to the left wrist injury.  As the examiner's opinion is based on an inaccurate factual history, the Board finds that a supplemental opinion must be obtained.  If the examiner determines that a new X-ray is necessary, one must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim file, including a copy of this remand to the February 2015 VA examiner, if available.  If the same examiner is unavailable, the Veteran must be provided with a new VA examination.  If the examiner determines that new X-rays or a new examination are necessary, they must be obtained.  

a)  The examiner is asked to comment on the 2012 X-rays demonstrating early scattered degenerative joint changes and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such findings or any findings from subsequent X-rays are related to a disease or injury in service, including the left wrist injury.  

b)  The examiner must also opine to the extent possible, (likely, unlikely, at least as likely as not) whether the Veteran's degenerative changes in the joint or any disability found upon X-ray were either (1) proximately caused by or (2) aggravated beyond the normal course of the disease by his service-connected left wrist disability.  The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions.  If the examiner states the degenerative changes in the joint were aggravated by service-connected left wrist disability, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the left wrist disability beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

2.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




